Exhibit 991 Release No. 0707-05FOR IMMEDIATE RELEASE July 27, 2007 RAYMOND JAMES FINANCIAL, INC. ANNOUNCES REVISED SEGMENT DATA ST. PETERSBURG, Fla. – Raymond James Financial, Inc. (NYSE – RJF) today released the following table of revised segment data for the June 2007 quarter and year-to-date, reflecting the correction of an allocation error in the original release made on Tuesday, July 24. Three Months Ended Nine Months Ended June 30, June 30, June 30, June 30, 2007 2006 % Change 2007 2006 % Change Revenues: Private Client Group $ 499,475 $ 458,622 9% $ 1,421,824 $ 1,251,272 14% Capital Markets 146,383 133,004 10% 373,508 361,796 3% Asset Management 59,667 54,692 9% 182,497 156,022 17% RJBank 79,221 28,457 178% 186,000 68,975 170% Emerging Markets 14,676 17,511 (16%) 43,126 43,360 (1%) Stock Loan/ Borrow 19,573 16,850 16% 49,284 42,605 16% Other 3,758 5,529 (32%) 14,414 29,055 (50%) Total $ 822,753 $ 714,665 15% $ 2,270,653 $ 1,953,085 16% Pre-tax Income: Private Client Group $56,158 $54,246 4% $161,527 $129,588 25% Capital Markets 25,571 20,904 22% 53,022 57,564 (8%) Asset Management 15,778 12,955 22% 47,233 35,072 35% RJBank 8,729 4,632 88% 24,962 10,058 148% Emerging Markets (2,931) 3,830 (177%) 1,674 7,393 (77%) Stock Loan/ Borrow 1,421 2,422 (41%) 2,995 6,970 (57%) Other 5,172 (2,487) 308% 5,206 16,502 (68%) Pre-tax Income $ 109,898 $96,502 14% $296,619 $263,147 13% Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three wholly owned broker/dealers, Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd., have more than 4,640 financial advisors serving approximately 1.6 million accounts in 2,200 locations throughout the United States, Canada and overseas. In addition, total client assets are approximately $207 billion, of which $36.1 billion are managed by the firm’s asset management subsidiaries. To the extent that Raymond James makes or publishes forward-looking statements (regarding economic conditions, management expectations, strategic objectives, business prospects, anticipated expense savings, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters), a variety of factors, many of which are beyond Raymond James’ control, could cause actual results and experiences to differ materially from the expectations and objectives expressed in these statements. These factors are described in Raymond James’ 2006 annual report on Form 10-K and quarterly reports for the quarters ended December 31, 2006 and March 31, 2007 on Form 10-Q, which are available on raymondjames.com and sec.gov. -30- For more information, contact Tracey Bustamante at 727-567-2824. Please visit the Raymond James Press Center at raymondjames.com/media.
